Title: From Thomas Jefferson to William Gardiner, 11 September 1801
From: Jefferson, Thomas
To: Gardiner, William


Sir
Monticello Sep. 11. 1801.
The nomination of the principal officers of the government only resting with me, and all subordinate places being in the gift of those immediately superintending them, I return you the letters you were pleased to inclose me as they may be useful to you should you propose to make application to those directly who have the appointment in their several lines. if any vacancy be to be found it is less likely to be in the principal offices at Washington (which I know to be overflowing) than in the seaports & other distant places. it would have given me real pleasure to have been able to answer your friendly letter more to your satisfaction. accept my salutations & good wishes.
Th: Jefferson
